DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on August 11, 2021.  Claim(s) 1-2, 4-14, 16-20, 23, 25, and 26 is/are currently pending in the instant application.  The application has claim to provisional application 62/566,283 wiled on September 29, 2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 2, 4, 5, 7-9, 12-14, 16, 17, 20, 23, 25, and 26 in the response on 08/11/2021.  Claims 3, 15, 21, 22, and 24 have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-14, 16-20, 23, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4-14, 16-20, 23, 25, and 26 are directed to a system, method, or product which and is a method for configuring a configure, price, quote platform which is a process.  (Step 1: YES). 

The Examiner has identified independent method Claim 13 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 1 and system Claim 20.  Claim 13 recites the limitations of (abstract idea highlighted in italic, and additional elements are highlighted in bold)
obtaining a set of component configurations for a first set of components and a second set of components in a configure, price, quote (CPQ) platform, wherein the set of component configurations comprises: 
a first set of component attributes for the first set of components; 
a second set of component attributes for the second set of components;
a first set of attribute values for the first set of component attributes, wherein at least one of the first set of attribute values is based on a first user input; and
a second set of attribute values for the second set of component attributes; 
obtaining a first system definition for a first system in the CPQ platform, wherein the first system definition comprises: 
the first set of components;
the second set of components; and 
a first set of rules to be applied to the first set of component attributes and the second set of component attribute;
receiving a second user input to modify at least one attribute value of the second set of attribute based on receiving the second user input, applying the first set of rules to the first set of attribute values, for the first set of component attributes, to produce a third set of attribute values for the first set of component attributes, wherein producing the third set of attribute values includes modifying the at least one of the first set of attribute values; and 
outputting a first system configuration for the first system, wherein the first system configuration comprises the second set of attribute values and the third set of attribute values.

The claim as a whole describes a method of configuring, pricing, and quoting a configuration for solving one or more complex problems.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Certain Methods of Organizing Homan Activity.  Outputting component configurations for a set of components in a CPQ platform recites commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Alice framework. The one or more processors and memory storing instructions that, when executed by the one or more processors in Claim 20 appears to be just software.  Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite non-transitory computer-readable medium comprising instructions to be executed by one or more hardware processors (Claim 1) a CPQ platform [no computer positively recited] (claim 13) and/or one or more processors and memory storing instructions to be executed by the one or more processors (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018] about implantation using general purpose or special purpose computing devices [the components may include processors, disk ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-12, 14-19, and 21-26 further define the abstract idea that is present in their respective independent claims 1, 13, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-12, 14-19, and 21-26 are directed to an abstract idea.  Thus, the claims 1-26 are not patent-eligible.

Additionally, the claim as a whole describing a method for configuring, pricing, and quoting a configuration for a hardware based system of pricing a solution to a particular problem is also, under its broadest reasonable interpretation, covers a mental process.  Outputting system configurations include both hardware components is a concept performed in the human mind and can be produced with pen and paper. That is, other than reciting, “non-transitory computer-readable medium comprising instructions executed by a processor” and “a processor with memory storing instructions”, nothing in the claims elements precludes the component attribute and compatibility check from practically being performed in the mind.  For example, but for the “processor and memory storing instructions” the context of the claim encompasses a person manually choosing hardware and software components (and thus adjusting 

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
Applicants arguments begin with the rejection under 35 U.S.C. § 101 (remarks page 11) in which the Applicant disagrees with the Examiners position that the claims are directed to a judicial exception.  The Applicant argues that the claims may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it.  The arguments further include that the steps of a) obtaining a system specification including an initial component attribute value, b) obtaining a user input associated with another component, and c) modifying the initial component attribute value based on the user input does not seek to tie up the exception and is therefore eligible under the streamlined analysis.  

The Examiner does not agree.  First, building a system from a plurality of compatible components for configuring, pricing, and quoting is a commercial interaction which falls under the certain methods of organizing human activity grouping of abstract ideas.  Using a computer and applying on or more rules to check compatibility between parts is not more than using a generic computer merely as a tool to perform the abstract idea.  Second, at least the method outlined in claim 8 has no reference to any additional elements of computer hardware. Therefore, under broadest reasonable interpretation, the human mind can be used to perform all the aspects of the claim including changing an attribute value based on the selection of one or more components of the system.  The fact that no computer hardware elements are included in the claim means that the premise of the claim is not more than standard human function which is being applied to a generic computer device.



The Examiner does not find the arguments to be persuasive. The Examiner does not find any improvement to a computer or other additional element.  Further, the automatic reconfiguration is merely a comparison of compatibility between components.  Indicating conflict or changing incompatible parts has been done in the CPQ systems already existing in the art.  Even a conventional system which indicates a conflict by reverting a selection back to null status (unselected) is automatically change the initial attribute value for a component when at least a second component attribute conflicts with the first.  Additionally, this can be done by the human mind and merely applying a computer is not indicative of practical application.  It’s merely using a computer as a tool to perform the abstract concept.  The Examiner does not find a set of rules to indicate compatibility conflicts between components in a CPQ system to be meaningfully limiting on the otherwise abstract idea.  The arguments are not persuasive.

Applicants arguments continue (remarks pages 13-14) with Step 2B with the position that the claim addresses the problem of configuring a computer system and a solution of automatically modifying previously generated values are rooted in computer technology.  Further, the argument states that this addresses a problem in the realm of computer technology and is significantly more than an abstract idea.  The arguments also cite DDR Holdings, LLC and McRO, Inc.. 
Applicants also cite McRO for reciting a rule which improves a technological process which they claim is similar to their rules which are part of the claims.


Additionally, the process of using rules for compatibility between hardware components and hardwarecomponents is not new in the technological field and not inventive.  Second, the Applicants’ insistence on similarities of McRO is mistaken.  McRO was relating to rules for doing something with a computer which was previously done by a human (and the human mind).  The difference between McRO and the instant claims are that the rules in the McRO application and decision are doing lip animation, which was previously done by a human animator, in a completely different way than previously done by a human. McRO was allowing a computer to do something which it previously could not do. This is different from the instant claims where the rules are performing and ensuring the compatibility in the exact same way that a human would, can, and previously did to ensure the compatibility of hardware elements and/or software applications.  The addition of rules to do this on a computer is considered apply it, where the computer is merely used as a tool to perform the abstract idea.  The claimed rules are just a workflow where the decision points are the rules and the rules are applying a workflow in the exact same manner in which a human would execute a flow chart or decision tree.  These decision points in this aspect are pure business decisions for a configure, price, quote system. 



In summary, the applicants arguments are not persuasive to overcome the rejection of the claims in view of 35 U.S.C. § 101.  The Examiner has withdrawn the rejection under 35 U.S.C. § 103.  The claims are not in condition for allowance at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           November 5, 2021